Citation Nr: 1004617	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include congestive heart failure, including as secondary 
to service-connected Crohn's disease, and to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for a vascular 
disability of the left lower extremity, to include 
lymphedema, including as secondary to service-connected 
Crohn's disease.

3.  Entitlement to service connection for a vascular 
disability of the right lower extremity, to include 
lymphedema, including as secondary to service-connected 
Crohn's disease.

4.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), including as secondary to service-connected Crohn's 
disease, and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
United States Air Force from December 1970 to June 1973 and 
in the United States Army from November 1990 to June 1991, 
to include duty in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The file was subsequently 
transferred to the RO in Phoenix, Arizona.  In April 2007, 
the Veteran testified during a travel board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.  

The Board remanded the case for further development in July 
2008.  This matter was previously remanded by the Board in 
August 2007 in order to facilitate the conduct of additional 
evidentiary and/or procedural development. All of the 
actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

In an October 2008 statement, the Veteran requested that his 
disability rating for Crohn's disease be increased.  This 
matter is referred to the RO for further development.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Heart disorders are not shown to have existed in service 
and current heart disorders, if existent, have not been 
shown to be etiologically related to service.

3.  There is no competent evidence of a vascular disability 
in service or for many years after service, a vascular 
disability has not been shown to be etiologically related to 
service, and there is no competent evidence that relates 
vascular disabilities to the Veteran's service-connected 
Crohn's disease.

4.  Respiratory disorders are not shown to have existed in 
service and respiratory disorders, if existent, have not 
been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
disorder, to include as due to undiagnosed illness or other 
qualifying chronic disability, have not been met.  1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2009).

2.  A vascular disability of the left lower extremity was 
not incurred in or aggravated during active service, nor was 
it the result or aggravated by the Veteran's service-
connected Crohn's disease.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306(a), 3.310 (2009).

3.  A vascular disability of the right lower extremity was 
not incurred in or aggravated during active service, nor was 
it the result or aggravated by the Veteran's service-
connected Crohn's disease.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306(a), 3.310 (2009).

4.  The criteria for service connection for a respiratory 
disorder, to include service connection as due to 
undiagnosed illness or other qualifying chronic disability, 
have not been met.  1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a notice letter, satisfies 
the due process and notification requirements for an 
adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in March 
2005.  While this letter was furnished after the issuance of 
the appealed March 2003 rating decision, the appeal was 
subsequently readjudicated in a Supplemental Statement of 
the Case issued in April 2008.  This course of corrective 
action fulfills VA's notice requirements, as addressed in 
the Mayfield line of decisions.

A January 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
After issuance of the January 2008 letter, and opportunity 
for the Veteran to respond, the April 2008 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield,  20 Vet. 
App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter s herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of the Veteran's VA examinations.  Also of record and 
considered in connection with the appeal is the transcript 
of the Veteran's April 2007 travel board hearing, along with 
various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters  herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service Connection Laws and Regulations Generally

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  ; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In 
fact, competent medical evidence is not necessarily required 
when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted").

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War Veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  This statute 
expands the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): an 
undiagnosed illness; a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs 
or symptoms; and any diagnosed illness that the Secretary 
determines (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

II.  Heart Disorders

A.  Factual Background

The Veteran's service treatment records are silent as to any 
treatment for or complaints of a heart disorder.  Both the 
Veteran's October 1970 enlistment examination and his June 
1973 separation examination noted a normal heart with normal 
thrust, size, rhythm and sounds.  An April 1991 report of 
medical examination conducted during the Veteran's service 
during the Persian Gulf War noted a normal heart.

The Veteran's Gulf War registry examination report dated in 
February 1993 noted a normal heart.  Treatment notes from 
the VA Medical Center in Fresno, California (VAMC Fresno) 
dated in May 2002 provided an assessment of early congestive 
heart failure.  Notes from the VAMC Fresno dated in 
September 2002 stated that the Veteran showed no evidence of 
congestive heart failure.  Treatment notes dated in October 
2002 noted that among the Veteran's active problems was 
congestive heart failure which was diagnosed in December 
2001.  It was further stated that Veteran had been seen by 
cardiology and that no evidence of heart failure was found.  
During his April 2007 travel board hearing, the Veteran 
stated that he first found out he had a heart problem around 
1999 when he went for a complete physical and was told that 
he was in the early stages of congestive heart failure.

The Veteran was afforded a VA examination in May 2009.  His 
examiner was instructed to render an opinion as to whether 
the Veteran had congestive heart failure and, if so, whether 
that condition was secondary to his service in the Persian 
Gulf or to his service-connected Crohn's disease.  The 
examiner reported that the Veteran's claims file was 
available to him and was extensively reviewed.  He noted 
that the Veteran had stopped smoking two years prior.  It 
was noted that the Veteran's heart tones were barely audible 
but that there was an absence of murmur, gallop, rub, 
splitting of basal sounds or other adventitious findings.  
During his examination, the Veteran reported that while 
working at the VAMC Fresno he was given a diagnosis of 
congestive heart failure because he was complaining of 
shortness of breath which was associated with obesity 
without cardiovascular symptoms.  The examiner noted that no 
definitive diagnosis of cardiovascular disease had ever been 
established.  On physical examination no evidence of 
ventricular hypertrophy or congestive failure was found.

The examiner stated that there was no clinical evidence of 
present congestive heart failure or of any prior history of 
congestive heart failure and review of the service medical 
records failed to reveal any definitive diagnosis of 
congestive heart disease.  The examiner stated that it was 
his opinion that, if the alleged heart failure was found to 
exist, it would not be related to smoke or toxin exposure in 
the Persian Gulf.  The examiner further stated that in the 
absence of evidence of congestive heart failure or other 
cardiac diseases, and given the Veteran's smoking history 
and other factors, the Veteran's claimed cardiovascular 
disease was not due to or aggravated by his Crohn's disease.  
An addendum to the Veteran's examination report noted that 
his electrocardiogram was normal.

B.  Analysis

The Veteran contends that his claimed heart disorder may be 
the result of his service in the Persian Gulf War.  As 
stated above, 38 C.F.R. § 3.317 is meant to allow for the 
award of disability benefits for illnesses which by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Additionally, only qualifying chronic 
disabilities may be considered under this regulation, such 
chronic disabilities are defined by a cluster of signs or 
symptoms to include cardiovascular signs or symptoms.  While 
the Veteran has claimed that he has a heart disorder, one of 
the possible manifestations enumerated in 38 C.F.R. § 3.317, 
there has been no showing whatsoever that his claimed 
symptoms are the result or a manifestation of an undiagnosed 
illness.  Additionally, there has not been the requisite 
showing that his heart disorder, if such a disorder in fact 
exists, is chronic.  38 C.F.R. § 3.317(a)(1)(ii)(4).  The 
Board finds the absence of a diagnosis for a chronic 
disorder and the absence of a medical opinion attributing 
the Veteran's claimed heart disorder to an undiagnosed 
illness probative to show that the Veteran's claimed heart 
disorder may not be presumed to be related to service in the 
Persian Gulf.  

The Veteran has additionally asserted that his congestive 
heart failure is the result of his service connected Crohn's 
disease.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (effective before 
and after October 10, 2006).  In this case, however, as the 
evidence has not shown a definitive diagnosis of CHF or 
other heart disorders, any analysis as to whether congestive 
heart failure could be caused by Crohn's disease is 
unwarranted.  It should be noted, however, that the 
Veteran's May 2009 VA examiner rendered an opinion which 
stated that given the absence of congestive heart failure or 
any other cardiac disease and in the presence of a 
longstanding extreme smoking history and other risk factors, 
congestive heart failure would not be due to or aggravated 
by the Veteran's service-connected Crohn's disease.

Finally, as the evidence has established that the Veteran's 
claimed heart disorder cannot be related to his service in 
the Persian Gulf or to his Crohn's disease, for his claim to 
succeed, the Veteran must establish that his claimed heard 
disorder is directly service connected.  In order to 
establish service connection, the evidence must show (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden 381 F.3d at 
1167.  In this case, the Board finds that the probative 
evidence has not shown a clear diagnosis of congestive heart 
failure.  While some of the Veteran's past medical records 
have noted heart disorders, these diagnoses have been 
tenuous at best and are outweighed by the majority of the 
evidence which contains numerous normal cardiology reports 
to include the Veteran's normal EKG as reported in his May 
2009 VA examination.  Further, the Veteran's May 2009 VA 
examiner's opinion stated, after a thorough review of the 
Veteran's medical records, that a diagnosis of heart failure 
had not been shown.

In the absence of proof of a present disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the evidence which shows 
that the Veteran has a normal heart preponderates isolated 
and tenuous evidence which notes a heart disorder and thus 
that the evidence has failed to show a current heart 
disorder.  Further, the evidence has not shown the 
incurrence of any heart disorder in service or a nexus 
linking the Veteran's service with a heart disorder.  As the 
evidence has failed to meet the requirements for direct 
service connection, service connection based on service in 
the Persian Gulf or secondary service connection, the 
Veteran's claim for service connection for a heart disorder 
must be denied.



III.  Vascular Disorders

A.  Factual Background

Service treatment records are silent as to treatment for or 
complaints of edema or vascular disabilities in the left 
lower extremity.  The Veteran's service treatment records 
show evidence of swelling of the right ankle which was 
attributed to sprains and injuries.  The Veteran's June 1973 
separation examination noted normal feet.  A report of 
medical examination dated in April 1991, during the 
Veteran's Gulf War service, noted a normal foot examination.

The Veteran's February 1993 Gulf War registry examination 
noted normal feet.  In numerous VAMC Fresno treatment notes 
and in a January 2001 statement in support of his claim 
submitted by the Veteran, the Veteran reported that the 
onset of his lymphedema was May 2000.  Treatment notes dated 
in June 2000 from the VAMC Fresno note that the Veteran was 
admitted for cellulitus.  An assessment of lower extremity 
edema was provided and it was noted that the etiology was 
unknown.  A VAMC Fresno consultation note dated in October 
2000 reported that the Veteran was referred from primary 
care in an attempt to discern the cause of the Veteran's 
complaints of bilateral lower extremity swelling and pains 
since May 2000.  The Veteran provided a history of a sudden 
onset of bilateral lower extremity swelling and right leg 
pain.  The author of the note, Dr. G.W, stated that after 
extensive discussions with the Veteran, he found that the 
Veteran's bilateral edema was without a diagnosable cause.  
An assessment of idiopathic bilateral lower extremity edema 
was provided.  The physician further noted that his best 
impression was that the Veteran's edema was associated with 
a decrease in his activity level and his obesity.  

In treatment notes dated in March 2004, Dr. A.F. stated that 
the Veteran's lymphedema was probably the result of 
congestive heart failure.  A Fresno VAMC treatment note 
dated in April 2004, however, noted the possibility that the 
Veteran's lymphedema was due to the Veteran's operation for 
Crohn's disease.  In an August 2004 treatment note from the 
Veteran's private physician, Dr. P.M., Dr. P.M. noted that 
the Veteran reported that he had had over ten years of 
bilateral leg swelling.  Dr. P.M stated that the Veteran's 
mobility had been compromised over the last ten years and 
that the Veteran was morbidly obese.  A diagnosis of 
bilateral lymphedema due to impaired mobility and obesity 
was provided.

In August 2009, the Veteran was afforded a VA examination to 
determine the etiology of the his lymphedema.  The examiner 
stated that the Veteran was diagnosed with Crohn's disease 
in 1986 and that the Veteran reported that he had swelling 
in the lower extremities in the 1980s; however, the examiner 
stated that progress notes and physical examinations 
suggested that the time of onset was actually Memorial Day 
weekend of 2000.  The examiner further noted that despite a 
thorough work-up, no cause for the Veteran's edema was ever 
found.  The examiner stated that it was speculated by some 
providers that the Veteran's edema was the result of bowel 
surgery for the Veteran's Crohn's disease.  

The examiner stated that, in his opinion, the Veteran's 
lower extremity edema was less likely than not caused by or 
the result of Crohn's disease.  He explained that despite an 
aggressive and very thorough work-up, the exact cause of the 
Veteran's peripheral edema remained unclear.  He stated that 
there was no evidence of cardiac, renal or hepatic 
etiologies which were some of the most common causes of 
peripheral edema.  The examiner further stated that, as a 
gastroenterologist, he had not heard of peripheral edema 
being a manifestation of inflammatory bowel disease.  He 
added that while there was speculation that a lymphatic 
obstruction resulting from the Veteran's intestinal surgery 
resulted in the Veteran's edema, one would expect that the 
onset of the peripheral edema would coincide with the 
surgery while the onset did not correlate with the Veteran's 
surgery in 1986.  The examiner stated that it was more 
likely that the Veteran's peripheral edema was due to 
chronic venous stasis rather than Crohn's disease.  He 
concluded that the etiology of the Veteran's peripheral 
edema was unclear but less than likely caused by or the 
result of his Crohn's disease.  

B.  Analysis

In order to show that a disorder is secondary to a service-
connected disability, one must establish that the disorder 
in question is proximately due to or was aggravated by the 
service-connected disorder.  In this case, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's lymphedema is secondary to his Crohn's 
disease.  The first incident of lymphedema appears in the 
Veteran's June 2000 records which noted that the Veteran 
complained of sudden edema the month before.  The Veteran 
was admitted to the hospital to determine the etiology of 
the his edema but no definite determination was provided and 
Dr. G.W. stated that, rather than the Veteran's Crohn's 
disease, the Veteran's lack of activity and obesity might be 
the cause of his lymphedema. 

As the Veteran's August 2009 VA examiner noted, an extensive 
workup has been done over the years to determine the 
etiology of the Veteran's lymphedema but no such cause has 
been found.  The examiner further noted if the Veteran's 
lymphedema was related to the Veteran's surgery for Crohn's 
disease, one would expect that the onset of the peripheral 
edema would coincide with the surgery while the onset here 
did not correlate with the Veteran's surgery in 1986.  

The Board finds that the evidence against a finding that the 
Veteran's lymphedema is the result Crohn's disease outweighs 
the evidence in favor of a finding of secondary service 
connection.  The Veteran's claim for service connection for 
vascular disabilities of the lower extremities as secondary 
to Crohn's disease must therefore fail.

The Board further finds that the evidence has failed to show 
a direct link between the Veteran's service and his 
lymphedema.  As stated previously, service connection is 
established when the evidence shows (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden, 381 F.3d at 1167.  In 
this case, the Veteran's separation examinations reported 
normal feet and, despite some of the Veteran's claims to the 
contrary, the first medical record of lymphedema is shown in 
records dated in May 2000, years after the Veteran's 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Further, while the Veteran's records clearly show a current 
diagnosis of lymphedema, there has been no medical etiology 
which shows that the Veteran's lymphedema was incurred in or 
aggravated by service.  The Veteran's claim for direct 
service connection for a vascular disorder must therefore 
fail.  

As the evidence has not shown that the Veteran's lymphedema 
is secondary to his service-connected Crohn's disease or 
directly related to service, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral vascular disorder.

IV.  Respiratory disorders, to include chronic obstructive 
pulmonary disease (COPD) 

A.  Factual Background

The Veteran's service treatment records from his service 
during the Vietnam War reported normal lungs in both the 
Veteran's October 1970 enlistment examination and his June 
1973 separation examination.  Similarly, a report of medical 
examination dated in April 1991 note normal lungs.  

The Veteran's Gulf War registry examination dated in 
February 1993 noted that the Veteran had normal lungs.  VAMC 
Fresno treatment notes dated in February 2001 reported that 
tests were consistent with but not diagnostic of chronic 
obstructive pulmonary disease (COPD).  A letter from the 
Veteran's private physician Dr. S.B. to private physician 
Dr. A.F. noted that the Veteran had dyspnea which was 
probably due to morbid obesity and a sedentary lifestyle.  
During the Veteran's April 2007 travel board hearing, the 
Veteran testified that around 1999 he was told that he had 
COPD at VAMC Fresno.  Treatment notes from the private 
facility Kingman Cardiology dated in May 2008 noted mild 
chronic obstructive pulmonary disease.  

During the Veteran's May 2009 VA examination, the Veteran 
stated that he became fatigued after walking three to four 
blocks.  The examiner stated that in the absence of historic 
data and a definitive diagnosis other than exertional 
dyspnea in an extremely obese patient with a longstanding 
smoking history, there was a fifty percent probability that 
the Veteran had chronic obstructive pulmonary disease though 
it was not clinically evident on physical examination.  The 
examiner also stated that, regarding the smoke or toxin 
exposure in the Persian Gulf, that it was less likely than 
not that the Veteran's COPD, in view of the multiple risk 
factors, was due to or aggravated by smoke and toxin 
exposure in the Persian Gulf.  The examiner further stated 
that in view of the Veteran's multiple risk factors 
associated with diabetes and heavy smoking that the 
Veteran's pulmonary disease was less likely than not related 
to Crohn's disease.  

B.  Analysis

As stated by the Veteran's May 2009 VA examiner, it has been 
claimed that the Veteran's asserted, but largely 
undiagnosed, respiratory disorder is secondary to his 
service-connected Crohn's disease.  The examiner noted that 
the Veteran had a many-year history of smoking and that he 
was obese.  These observations and the examiner's final 
conclusion stating that it was less likely than not that the 
Veteran's Crohn's disease was the cause of his COPD suggest 
that other factors outside of the Veteran's Crohn's disease 
have led to the Veteran's shortness of breath.  

Alternatively, the Veteran contends that his COPD may be the 
result of his service in the Persian Gulf War.  As stated 
above, 38 C.F.R. § 3.317 is meant to allow for the award of 
disability benefits for illnesses which by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
While the Veteran has complained a respiratory disorder, one 
of the possible manifestations enumerated in 38 C.F.R. 
§ 3.317, the evidence has not shown that his symptoms are 
the result of an undiagnosed illness.  The Board finds the 
absence of diagnosis for a chronic disorder and the absence 
of evidence which attributes the Veteran's COPD to an 
undiagnosed illness probative to show that the Veteran's 
COPD may not be presumed service connected under the Persian 
Gulf presumption.  

In this case, the evidence has failed to show consistent, 
definitive diagnoses for a respiratory disorder or an in-
service incurrence or aggravation of such a disorder and 
thus the Veteran's claim may not be established on a direct 
service connection basis.  Brammer at 3 Vet. App. 225; 
38 C.F.R. § 3.303.  While some of the Veteran's treatment 
notes have provided a diagnosis of COPD or questionable 
COPD, the majority of treatment notes have noted normal 
lungs and breathing.  Further, it has been noted on a 
multitude of occasions by a variety of doctors that the 
Veteran's shortness of breath was a result of the either the 
Veteran's forty plus year history of smoking or his obesity.  
As evidence has failed to show that the Veteran's claimed 
COPD was the result of or aggravated by his service-
connected Crohn's disease, his service in the Persian Gulf 
or his service in Vietnam, the Veteran's claim for service 
connection for COPD is denied.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  The 
preponderance of the evidence is against the Veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Entitlement to service connection for a heart disorder, to 
include congestive heart failure (CHF), including as 
secondary to service-connected Crohn's disease and to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a vascular disability 
of the left lower extremity, to include lymphedema, 
including as secondary to service-connected Crohn's disease, 
is denied.

Entitlement to service connection for a vascular disability 
of the right lower extremity, to include lymphedema, 
including as secondary to service-connected Crohn's disease, 
is denied.

Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), including as secondary to service-connected Crohn's 
disease and to include as due to an undiagnosed illness, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


